 In the Matter of GIBSON,INCORPORATEDandUNITED STEELWORKES OFAMERICA, C. I. O.Case No. 7-R--2021.-Decided June 19, 1945Messrs. Don B SharpeandJ.A. Mazzulla,ofKalamazoo, Mich., forthe Company.Mr. Charles Cowl,of Kalamazoo, Mich., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, C. I. 0.,herein called the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Gibson, Incorpor-ated,Kalamazoo,Michigan, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon due'notice beforeMax Rotenberg, Trial Examiner. Said hearing was held atKalamazoo, Michigan, on May 28, 1945. The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues. The Trial Examiner's rulings made at the hearing arefrom prejudicial error and are hereby affirmed. All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGibson, Incorporated, is a Michigan corporation operating a plant atKalamazoo, Michigan, where it is engaged in the manufacture of war mate-rials.The Company semi-annually uses raw materials valued in excess62 N. L. R.B., No. 77.552 GIBSON, INCORPORATED553of $100,000, about 90 percent"of which is shipped to it from points outsidethe State of Michigan. During the same period the Company manufac-tures products valued in excess of $200,000, approximately 90 percent ofwhich is shipped to points outside, the State of Michigan.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collective bar-gaining representative of its employees, asserting a doubt as to its majoritystatus.A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all production and maintenance employees of theCompany, including leaders, inspectors, and watchmen, but excludingoffice clerical employees, timekeepers, cost estimators, plant-protection em-ployees, and supervisory employees, constitute an appropriate bargainingunit.The only controversy with respect to the unit concerns the watch-men. The Company would exclude them from the unit.The Company employs four watchmen who make appointed rounds ofthe Company's plant, punching A.D.T. clocks. In addition, the watchmenfire boilers and are responsible for the maintenance of the compressor andboiler rooms. They are neither deputized nor militarized.We shall in-chicle them in the unit.We find that all production and maintenance employees of the Com-pany, including leaders,' inspectors, and watchmen, but excluding officeclerical employees, timekeepers, cost estimators, plant-protection employ-ees, and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees,rThe Field Examiner reported that the Union presented 154 menibetship application cards. Thereate about 316 employees in the appropriate unitThe record discloses that the leaders are not supervtsmy employers within the mc.uung of theBoard's definition of that term. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDor effectivelyrecommend such action,constitute a unit appropriate for thepurposes of collective bargaining,within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representatives which hasarisen be resolved by means of an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board 'by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Gibson, Incorporated, Kala-mazoo, Michigan, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of this Di-rection, under the direction and supervision of the Regional Director forthe Seventh Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appropri-ate in Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by United Steel-workers of America, C I. 0., for the purposes of collective bargaining.